DETAILED ACTION
Claims 1-20 are presented for examination based on the original application filed 10/13/2020.
Claims 2, 5-6, 9, 12-13, 16, and 19-20 are cancelled via examiner’s amendment and agreement.
Claims 1, 8, and 15 are amended via examiner’s amendment and agreement.
Claims 1, 3-4, 7-8, 10-11, 14-15, and 17-18 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Trevor Grove Reg. No. 58586 on 04/28/2022.
The application has been amended as follows: 
(Currently Amended)	A computer-implemented method for optimizing a reservoir simulation corresponding to a reservoir, the method comprising: 
	receiving, using one or more processors, reservoir data associated with the reservoir;
	performing a simulation on the reservoir data to generate simulated reservoir data; 
	determining a subset of realizations including a minimal number of realizations from a plurality of realizations based upon, at least in part, one or more statistical moments of the simulated reservoir data, wherein determining the subset of realizations including the minimal number of realizations from the plurality of subsets of realizations includes:
selecting a first subset of realizations from the plurality of realizations based upon, at least in part, the one or more statistical moments of the simulated reservoir data and a pre-defined number of realizations;
optimizing a first set of one or more control variables to achieve the objective using the selected first subset of realizations, wherein the one or more control variables include one or more of a well liquid flow rate and an oil flow rate in the reservoir;
performing a first partial simulation on the reservoir data using the optimized first set of one or more control variables on the generated first subset of realizations; and
performing a first full simulation on the reservoir data using the optimized first set of one or more control variables on the plurality of realizations; and
generating an optimized reservoir model associated with an objective based upon, at least in part, the subset of realizations including the minimal number of realizations and using the optimized reservoir model to alter one or more operations at the reservoir.
	
2.	Canceled

3. (Currently Amended)	The computer-implemented method of claim [[2]] 1, further comprising:
	determining whether a mismatch between simulation results associated with the first full simulation and simulation results associated with the first partial simulation are within a predefined threshold;
when the mismatch is determined to be within the predefined threshold:
a) incrementing the number of realizations;
b) selecting a second subset of realizations from the plurality of realizations based upon, at least in part, the one or more statistical moments of the simulated reservoir data and the incremented number of realizations; 
c) optimizing the second set of one or more control variables for the simulation of the reservoir data using the selected second subset of realizations;
d) performing a second partial simulation on the reservoir data using the optimized second set of one or more control variables on the selected second subset of realizations;
e) performing a second full simulation on the reservoir data using the optimized second set of one or more control variables and the plurality of realizations; and
f) repeating actions a) through e) until a convergence condition is achieved.

4. (Original)	The computer-implemented method of claim 1, further comprising:
	selecting a plurality of random samples to simulate; 
	performing the simulation on the reservoir data to generate the simulated reservoir data based upon, at least in part, the plurality of random samples; and
	determining the one or more statistical moments of the simulated reservoir data.
	
5.	canceled 

6.	canceled 

7. (Original)	The computer-implemented method of claim 1, wherein the one or more statistical moments of the simulated reservoir data include one or more of a mean, a variance, and a standard deviation.

8. (Currently Amended)	A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising: 
	receiving reservoir data associated with a reservoir;
	performing a simulation on the reservoir data to generate simulated reservoir data; 
	determining a subset of realizations including a minimal number of realizations from a plurality of realizations based upon, at least in part, one or more statistical moments of the simulated reservoir data, wherein determining the subset of realizations including the minimal number of realizations from the plurality of subsets of realizations includes:
selecting a first subset of realizations from the plurality of realizations based upon, at least in part, the one or more statistical moments of the simulated reservoir data and a pre-defined number of realizations;
optimizing a first set of one or more control variables to achieve the objective using the selected first subset of realizations, wherein the one or more control variables include one or more of a well liquid flow rate and an oil flow rate in the reservoir;
performing a first partial simulation on the reservoir data using the optimized first set of one or more control variables on the generated first subset of realizations; and
performing a first full simulation on the reservoir data using the optimized first set of one or more control variables on the plurality of realizations; and
generating an optimized reservoir model associated with an objective based upon, at least in part, the subset of realizations including the minimal number of realizations and using the optimized reservoir model to alter one or more operations at the reservoir.
	
9.	canceled

10. (Currently Amended)	The computer program product of claim [[9]] 8, further comprising instructions configured to cause the processor to perform operations comprising:
	determining whether a mismatch between simulation results associated with the first full simulation and simulation results associated with the first partial simulation are within a predefined threshold;
when the mismatch is determined to be within the predefined threshold:
a) incrementing the number of realizations;
b) selecting a second subset of realizations from the plurality of realizations based upon, at least in part, the one or more statistical moments of the simulated reservoir data and the incremented number of realizations; 
c) optimizing the second set of one or more control variables for the simulation of the reservoir data using the selected second subset of realizations;
d) performing a second partial simulation on the reservoir data using the optimized second set of one or more control variables on the selected second subset of realizations;
e) performing a second full simulation on the reservoir data using the optimized second set of one or more control variables and the plurality of realizations; and
f) repeating actions a) through e) until a convergence condition is achieved.

11. (Original)	The computer program product of claim 8, further comprising instructions configured to cause the processor to perform operations comprising:
	selecting a plurality of random samples to simulate; 
	performing the simulation on the reservoir data to generate the simulated reservoir data based upon, at least in part, the plurality of random samples; and
	determining the one or more statistical moments of the simulated reservoir data.
	
12.	canceled 

13.	canceled 

14.	(Original) The computer program product of claim 8, wherein the one or more statistical moments of the simulated reservoir data include one or more of a mean, a variance, and a standard deviation.

15.	(Currently Amended) A computing system including one or more processors and one or more memories configured to perform operations comprising: 
	receiving reservoir data associated with a reservoir;
	performing a simulation on the reservoir data to generate simulated reservoir data; 
	determining a subset of realizations including a minimal number of realizations from a plurality of realizations based upon, at least in part, one or more statistical moments of the simulated reservoir data, wherein determining the subset of realizations including the minimal number of realizations from the plurality of subsets of realizations includes:
selecting a first subset of realizations from the plurality of realizations based upon, at least in part, the one or more statistical moments of the simulated reservoir data and a pre-defined number of realizations;
optimizing a first set of one or more control variables to achieve the objective using the selected first subset of realizations, wherein the one or more control variables include one or more of a well liquid flow rate and an oil flow rate in the reservoir;
performing a first partial simulation on the reservoir data using the optimized first set of one or more control variables on the generated first subset of realizations; and
performing a first full simulation on the reservoir data using the optimized first set of one or more control variables on the plurality of realizations; and
generating an optimized reservoir model associated with an objective based upon, at least in part, the subset of realizations including the minimal number of realizations and using the optimized reservoir model to alter one or more operations at the reservoir.
	
16.	canceled 

17. (Currently Amended)	The computing system of claim [[16]] 15, further configured to perform operations comprising:
	determining whether a mismatch between simulation results associated with the first full simulation and simulation results associated with the first partial simulation are within a predefined threshold;
when the mismatch is determined to be within the predefined threshold:
a) incrementing the number of realizations;
b) selecting a second subset of realizations from the plurality of realizations based upon, at least in part, the one or more statistical moments of the simulated reservoir data and the incremented number of realizations; 
c) optimizing the second set of one or more control variables for the simulation of the reservoir data using the selected second subset of realizations;
d) performing a second partial simulation on the reservoir data using the optimized second set of one or more control variables on the selected second subset of realizations;
e) performing a second full simulation on the reservoir data using the optimized second set of one or more control variables and the plurality of realizations; and
f) repeating actions a) through e) until a convergence condition is achieved.

18. (Original)	The computing system of claim 15, further configured to perform operations comprising:
	selecting a plurality of random samples to simulate; 
	performing the simulation on the reservoir data to generate the simulated reservoir data based upon, at least in part, the plurality of random samples; and
	determining the one or more statistical moments of the simulated reservoir data.
	
19.	canceled 

20.	canceled
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 3-4, 7-8, 10-11, 14-15, and 17-18 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “selecting a first subset of realizations from the plurality of realizations based upon, at least in part, the one or more statistical moments of the simulated reservoir data and a pre-defined number of realizations; optimizing a first set of one or more control variables to achieve the objective using the selected first subset of realizations, wherein the one or more control variables include one or more of a well liquid flow rate and an oil flow rate in the reservoir; performing a first partial simulation on the reservoir data using the optimized first set of one or more control variables on the generated first subset of realizations; and performing a first full simulation on the reservoir data using the optimized first set of one or more control variables on the plurality of realizations;” in combination with the remaining elements and features of the claimed invention, as presented in independent claims1, 8, and 15 of the instant application (as supported in at least the original claims and Figs. 1-2).
Prior Art of Record
The Prior art of reference Halsey (US Patent Application Publication No. 2018/0188403 A1) discloses: This disclosure relates generally to the field of hydrocarbon exploration, development and production and, more particularly, to subsurface modeling. Specifically, the disclosure relates to a method for regression and classification in subsurface models to support decision making for hydrocarbon operations. The resulting enhancements may then be used in performing hydrocarbon operations, such as hydrocarbon exploration, hydrocarbon development and/or hydrocarbon production. (para. [0002])
The Prior art of reference Brandsaeter (Inge Brandsaeter et. al., Ranking of stochastic realizations of complex tidal reservoirs using streamline simulation criteria, Petroleum Geoscience, Vol. 7 2001, pp. S53–S63. (Year: 2001)) discloses: In order to assess the influence of the static input factors on recovery predictions, several production response variables were recorded for each of the 120 realizations generated. These include: streamline densities, breakthrough time measured in movable pore volume injected, pore volume tracer injected at 50% and 95% tracer fraction in the producer, and recovery factor of movable pore water at 95% tracer fraction in the producer. For this purpose we used a streamline reservoir simulator (Frontsim) with a tracer option (single-phase flow simulations). By using analysis of variance, we identified the following parameters which have the largest influence on single-phase fluid flow: (1) dimension of large-scale bar objects; (2) effective permeabilities of marginal (background) facies; and (3) interaction effects between bar objects and background permeabilities. In addition, the effective permeability values of the marginal facies are highly controlled by certain thresholds in mud content. (Abstract)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C MIKOWSKI whose telephone number is (571)272-8525. The examiner can normally be reached generally Monday through Thursday 9 am to 5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148